 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY BATOR, et al.,                            No. 2:19-cv-00018-TLN-EFB
12                        Plaintiffs,
13             v.                                       ORDER
14    KAREN DIXON, et al.,
15                        Defendants.
16

17            Plaintiffs Anthony Bator and Irene Bator, proceeding pro se, filed the above-entitled

18   action. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1) and Local Rule 302(c)(21).

20            On September 4, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 21.) No objections were

23   filed.

24            Although it appears from the file that Plaintiff Anthony Bator’s copy of the Findings and

25   Recommendations was returned, Plaintiff was properly served. It is the Plaintiff’s responsibility

26   to keep the Court apprised of his current address at all times. Pursuant to Local Rule 182(f),

27   service of documents at the record address of the party is fully effective.

28   ///
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

 2   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   Court finds the findings and recommendations to be supported by the record and the magistrate

 4   judge’s analysis.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1. The proposed Findings and Recommendations filed September 4, 2019 (ECF No. 21),

 7   are adopted in full;

 8          2. Defendant Karen Dixon’s Motion to Dismiss (ECF No. 7) is GRANTED and

 9   Plaintiffs’ claim(s) against her are DISMISSED, without leave to amend, for lack of subject

10   matter jurisdiction and for failure to state a claim;

11          3. Plaintiffs’ claim(s) against Defendant Jon Lopey are sua sponte DISMISSED, without

12   leave to amend, for lack of subject matter jurisdiction;

13          4. Plaintiffs’ Motion for Leave to Amend the Complaint (ECF No. 15) is DENIED; and

14          5. The Clerk is directed to enter judgement and close this file.

15          IT IS SO ORDERED.

16   Dated: September 27, 2019

17

18

19                                      Troy L. Nunley
                                        United States District Judge
20
21

22

23

24

25

26
27

28
                                                         2
